—Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered July 13, 1998, convicting defendant, after a jury trial, of gang assault in the second degree, and sentencing him, as a second felony offender, to a term of 9 years, and judgment, same court and Justice, rendered November 5, 1998, convicting defendant, upon his plea of guilty, of assault in the first and second degrees and gang assault in the first and second degrees, and sentencing him, as a second felony offender, to two terms of 10 years and two terms of 5 years, all concurrent with each other and with the sentence imposed after trial, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The People’s evidence established that defendant was part of a group that advanced on the complainant in an unambiguously menacing manner, and that while some members of the group assaulted the complainant, others formed a wall, clearly intended to prevent his escape. This provided ample evidence of accessorial liability (see, Matter of Jamel W., 255 AD2d 196; Matter of Anthony C., 222 AD2d 202). We see no reason to disturb the jury’s determinations concerning identification (see, Matter of Hiram, *20D., 189 AD2d 730). Evidence that the complainant had multiple lacerations to his face and head that required sutures, including two large lacerations to his back that required more than a dozen sutures each and that left permanent disfiguring scars, established the element of serious physical injury (see, People v Perez, 184 AD2d 1033, lv denied 80 NY2d 932; People v Wade, 187 AD2d 687, lv denied 81 NY2d 894).
The charge, read as a whole, made clear to the jury that the court had no opinion on the evidence. The court’s brief reference to the testimony in the context of instructing the jury on the application of the law to the facts did not deprive defendant of a fair trial (see, People v Saunders, 64 NY2d 665, 667; People v Woods, 199 AD2d 176, lv denied 83 NY2d 860). Defendant’s remaining challenge to the court’s charge is unpreserved and we decline to review it in the interest of justice. Concur — Sullivan, J. P., Williams, Wallach, Lerner and Saxe, JJ.